DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application has been transferred to Primary Examiner Quang Nguyen, Ph.D., in AU 1633.
Applicant’s amendment filed on 04/18/2022 was entered.
Claims 13-14, 21-24, 26-28 and 30 are pending in the present application.
Applicant’s election of Group I in the reply filed on 04/18/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant also elected the following species: (i) aflibercept as the polypeptide encoded in the expression cassette; (ii) AAV as the viral vector; (iii) exudative age-related macular degeneration as the disease/disorder to be treated.
Accordingly, claims 13-14, 21-24, 26-28 and 30 are examined on the merits herein with the above elected species.

Claim Objections
Claim 13 is objected to because the acronyms “CMV”, “EF1alpha”, “5’UTR”, “UTR2”, “EES”, “WPRE” and “BGH” should be spelled out in full at the first occurrence of each of the acronyms.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14, 21-24, 26-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Additionally, Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.  
Claims 13-14 and 21-24 encompass a non-naturally occurring polynucleotide cassette for enhanced expression of a transgene in a mammalian cell, comprising in the 5’ to 3’ order of the following elements: (a)  a first enhancer region comprising a CMV sequence having at least 85% identity to SEQ ID NO: 1 (293 nts), (b) a promoter region comprising a sequence having at least 85% identity to SEQ ID NO: 3 (171 nts), (c) an intron region comprising a sequence having at least 85% identity to SEQ ID NO: 5 (923 nts), (d) a 5’UTR region comprising an UTR2 sequence having at least 85% identity to SEQ ID NO: 6 (27 nts), (e) a coding sequence encoding a secretory polypeptide that is operably linked to the promoter region; (f) a second enhancer region comprising a sequence having at least 85% identity to SEQ ID NO: 7 (300 nts), (g) a WPRE RNA export sequence having at least 85% identity to SEQ ID NO: 8 (589 nts), and (h) a BGH polyadenylation site sequence having at least 85% identity to SEQ ID NO: 9 (251 nts); a recombinant virus comprising the same polynucleotide cassette and a capsid protein; and a pharmaceutical composition comprising the same recombinant virus.   Claim 26 encompasses a method for expressing a transgene in mammalian cells (in vitro and/or in vivo) using an amount of the same recombinant virus that yields the recited desired results, while claims 27-28 and 30 encompass a method for the treatment or prophylaxis of a disease (e.g., macular degeneration) in a mammal in need thereof comprising administering to the mammal an effective amount of the same pharmaceutical composition.
Apart from disclosing the polynucleotide sequence of Cassette 10 comprising the following vector elements in the 5’ to 3’ order: the first CMV enhancer with SEQ ID NO: 1, the EF1alpha promoter with SEQ ID NO: 3, the EF1alpha intron sequence with SEQ ID NO: 5, the UTR2 sequence with SEQ ID NO: 6, the transgene of interest, the second enhancer with SEQ ID NO: 7, the WPRE sequence with SEQ ID NO: 8, and the BGH polyadenylation site with SEQ ID NO: 9 (see at least Table 2); the instant disclosure fails to provide sufficient written description for numerous variants of the polynucleotide sequence of Cassette 10 as encompassed by the instant claims.  For example, which modifications (e.g., substitutions, insertions, deletions or combinations thereof) at which specific nucleotide residue(s) and/or specific nucleotide sequence(s) that the first CMV enhancer having at least 85% identity to SEQ ID NO: 1 (modifications of up to 44 nucleotides anywhere in SEQ ID NO: 1), the EF1alpha promoter having at least 85% identity to SEQ ID NO: 3 (modifications of up to 26 nucleotides anywhere in SEQ ID NO: 3), the EF1alpha intron having at least 85% identity to SEQ ID NO: 5 (modifications of up to 138 nucleotides anywhere in SEQ ID NO: 5), the UTR2 sequence having at least 85% identity to SEQ ID NO: 6 (modifications of up to 4 nucleotides anywhere in SEQ ID NO: 6), the second enhancer region having at least 85% identity to SEQ ID NO: 7 (modifications of up to 45 nucleotides anywhere in SEQ ID NO: 7), the WPRE sequence having at least 85% identity to SEQ ID NO: 8 (modifications of up to 88 nucleotides anywhere in SEQ ID NO: 8), and/or the BGH polyadenylation site having at least 85% identity to SEQ ID NO: 9 (modifications of up to 38 nucleotides anywhere in SEQ ID NO: 9) possess such that each of these vector elements still retains its respective functionality (e.g., enhancer activity and promoter activity), and the polynucleotide cassette can still enhance expression of a transgene in a mammalian cell?  It is noting that at least promoter function and/or transcription rate activity has been demonstrated to be critically dependent on proper alignment and spacing/distance of cis-DNA elements or domains for various promoters such as lung surfactant B promoter (Alam et al, Gene 282:103-111, 2002; IDS), lac promoter (Muller et al, J. Mol. Biol. 257:21-29, 1996; IDS) and rat rDNA promoter (Xie et al, Molecular and Cellular Biology 12:1266-1275, 1992, IDS). Moreover, claim 26 requires that upon contacting one or more mammalian cells with a recombinant virus comprising the polynucleotide cassette of the present application results in a secretory polypeptide being expressed at a level of at least 5X (e.g., 6X, 10X, 15X or more) higher than that obtained with a recited reference cassette encoding the same secretory polypeptide.  Apart from the retinal explant experiment in example 8, even the polynucleotide cassette 10 containing codon-optimized coding sequence for sFLT1 in the form of rAAV2.7m8-CO-sFLT1 is unable to induce sFLT1 expression at a level of at least 5X higher than that obtained with a recited reference cassette in HEK293 cells (Example 7 and Figure 9), let alone the polynucleotide cassette 10 or any variant thereof containing any coding sequence for a secretory polypeptide in the form of any recombinant virus to induce the required expression level in any other mammalian cell types in vitro and/or in vivo as encompassed by the method of claim 26.  The instant specification is silent regarding to any additional structural features in a recombinant virus comprising a polynucleotide cassette of the present application that allow the desired expression level as claimed in claim 26.  Since the prior art at effective filing date of the present application failed to provide sufficient guidance for the aforementioned issues as evidenced at least by the teachings of Minshull et al (US 10,041,077), Minshull et al (US 9,428,767), GenBank Accession No. KF992215 and Blumenkranz et al (US 2019/0151409 with an effective filing date of 06/16/2016; IDS), it is incumbent upon the present application to do so.  The present application also fails to provide a representative number of species for a broad genus of a non-naturally occurring polynucleotide cassette, a recombinant virus comprising the same cassette, and a pharmaceutical composition comprising the same recombinant virus as claimed broadly and to be used in the claimed methods.
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing, or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a non-naturally occurring polynucleotide cassette, a recombinant virus comprising the same cassette, and a pharmaceutical composition comprising the same recombinant virus as claimed broadly and to be used in the claimed methods; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112 (Scope of Enablement)
Claims 13-14, 21-24, 26-28 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because with respect to the elected species the specification, while being enabling for:
A.	A non-naturally occurring polynucleotide cassette for enhanced expression of a transgene encoding a secretory aflibercept in a mammalian cell, comprising in 5’ to 3’:
(a)  a first enhancer region comprising a CMV sequence consisting of SEQ ID NO:1 or a sequence having at least 99% identity to SEQ ID NO:1;
(b)  a promoter region comprising an EF1alpha sequence consisting of SEQ ID NO:3 or a sequence having at least 99% identity to SEQ ID NO: 3; 
(c) an intron region comprising an EF1alpha sequence consisting of SEQ ID NO:5 or a sequence having at least 99% identity to SEQ ID NO: 5; 
(d)  a 5’UTR region comprising an UTR2 sequence consisting of SEQ ID NO:6 or a sequence having at least 99% identity to SEQ ID NO: 6;
 (e)  a coding sequence encoding the secretory aflibercept that is operably linked to the promoter region; 
(f)  a second enhancer region comprising a 511-810 EES sequence consisting of SEQ ID NO:7 or a sequence having at least 99% identity to SEQ ID NO: 7; 
(g)  a WPRE RNA export sequence consisting of SEQ ID NO:8 or a sequence having at least 99% identity to SEQ ID NO: 8; and 
(h)  a BGH polyadenylation site consisting of SEQ ID NO:9 or a sequence having at least 99% identity to SEQ ID NO: 9; a recombinant adenovirus-associated virus (AAV) comprising the same polynucleotide cassette; and a pharmaceutical composition comprising the same recombinant AAV virus and a pharmaceutically acceptable carrier;
B.	A method for expressing a transgene encoding a secretory aflibercept in mammalian retinal cells using an amount of a recombinant AAV2 or AAV9 virus comprising a variant 7m8 capsid protein, and the same polynucleotide cassette comprising a coding sequence encoding the secretory aflibercept; wherein the secretory aflibercept is expressed at a level that at least 5X higher than that obtained with a recombinant AAV2 virus comprising a reference cassette encoding the secretory aflibercept, and wherein the reference cassette comprises in 5’ to 3’ order, a CMV enhancer sequence comprising SEQ ID NO:2, a CMV promoter comprising SEQ ID NO:21, a chimeric intron comprising SEQ ID NO:22, a 5’UTR comprising SEQ ID NO:23, a coding sequence encoding the secretory aflibercept, a 3’UTR comprising SEQ ID NO:25, and an SV40 polyA sequence comprising SEQ ID NO:26; and
C.	A method of treating a mammalian subject having an exudative age-related macular degeneration, comprising administering to retinal cells of said subject via intravitreal injection an effective amount of a pharmaceutical composition comprising a recombinant AAV2.7m8 or AAV9.7m8 virus comprising the same polynucleotide cassette comprising a coding sequence encoding the secretory aflibercept and a pharmaceutically acceptable excipient;
does not reasonably provide enablement for other non-naturally occurring polynucleotide cassette variants, a recombinant AAV and a pharmaceutical composition comprising other non-naturally occurring polynucleotide cassette variants, a method for expressing a transgene encoding a secretory aflibercept in other mammalian cells with other recombinant AAV to attain aflibercept expression at least 5X higher than that obtained with the reference cassette, a method for the prophylaxis of an exudative age-related macular degeneration in a mammal, and a method for treatment of an exudative age-related macular degeneration in a mammal via any other route of delivering of other recombinant AAV virus encoding a secretory aflibercept as claimed broadly.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors to be considered in the determination of an enabling disclosure have been summarized as the quantity of experimentation necessary, the amount of direction or guidance presented, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art and the breadth of the claims.  Ex parte Forman, (230 USPQ 546 (Bd Pat. Appl & Unt, 1986); In re Wands, 858 F.2d 731, 8 USPQ 2d 1400 (Fed. Cir. 1988)).
The instant specification is not enabled for the instant broadly claimed invention for the reasons discussed below.

1.   	The breadth of the claims 
Claims 13-14 and 21-24 encompass a non-naturally occurring polynucleotide cassette for enhanced expression of a transgene encoding a secretory polypeptide (e.g., aflibercept as the elected species) in a mammalian cell, comprising in the 5’ to 3’ order of the elements (a)-(h) as recited in independent claim 13; any recombinant virus (e.g., adeno-associated virus as the elected species) comprising a capsid protein and the same polynucleotide cassette; and a pharmaceutical composition comprising the same recombinant virus and a pharmaceutically acceptable excipient.  
Claim 26 encompasses a method for expressing a transgene encoding a secretory polypeptide (e.g., aflibercept as the elected species) in mammalian cells (in vitro and/or in vivo) using an amount of the same recombinant virus of the present application, wherein the secretory polypeptide is expressed in one or more mammalian cells at a level that is at least 5X (e.g., 6X, 10X, 15X or more) higher than that obtained using a recombinant virus comprising a recited reference cassette encoding the same secretory polypeptide.  
Claims 27-28 and 30 encompass a method for the treatment or prophylaxis of any disease (e.g., an ocular disease such as macular degeneration, including exudative age-related macular degeneration as the elected species) in a mammal in need thereof, comprising administering to the mammal via any delivery route (e.g., systemic administration and/or local administration such as topical application, intravitreal, or subretinal injection into an eye of the mammal) an effective amount of the same pharmaceutical composition of the present application.

2.  	The state and the unpredictability of the prior art 
Before the filing date of the present application (03/17/2017), little was known about a non-naturally occurring polynucleotide cassette for enhanced expression of a transgene encoding a secretory polypeptide in a mammalian cell, comprising in 5’ to 3’ the specific combination of elements (a)-(h) as recited in independent claim 13; a recombinant virus comprising the same polynucleotide cassette; a pharmaceutical composition comprising the same recombinant virus; methods of using the same recombinant virus to attain expression of a secretory polypeptide in a mammalian cell at a level that is at least 5X higher than that obtained with a recited reference cassette, or to treat or prevent any disease in a mammal via any route of administration as evidenced at least by the teachings of Minshull et al (US 10,041,077; IDS), Minshull et al (US 9,428,767; IDS), Blumenkranz et al (US 2019/0151409; IDS), Bennett et al. (Molecular Therapy 1:501-505, 2000), Khabou et al (Biotechnology and Bioengineering 113 :2712-2724, 2016), and Bennett (Molecular Therapy 25 :1076-1094, 2017).  Bennett et al stated explicitly “Systemic delivery of gene therapy agents does not result in gene delivery to ocular structures.  Therefore, with the exception of surface corneal epithelium (to which reagent can be applied topically), surgical delivery is necessary to achieve transfer” (page 501, left column, first sentence of second paragraph), and “As with any gene therapy experiment, success in the eye is dictated by the ability of efficiently transfer genetic material to target cells and to achieve long-term expression at appropriate levels.  Recombinant viruses have been used most successfully for this purpose….The fact that most cells in the postnatal eye are terminally differentiated has other implications with regard to treatment goals and/or outcomes.  In retinal degeneration, for example, there is a slowly progressive loss of photoreceptors.  This leads to permanent, cumulative loss of functional capability.  Therefore, any treatment that works will, at best, stop the progression of the disease.  It will not be able to restore the tissue to its original condition (i.e., “cure” the disease”) (page 501, right column, first paragraph).  Even in 2017, in a review of retinal gene therapy for neovascular/wet/exudative AMD Bennett et al stated “The studies in progress aim to use gene therapy to deliver a long-lasting antidote to VEGF in the eye-either a receptor decoy or an antibody fragment (table 2).  Two different studies used delivery of an AAV-carrying soluble VEGF receptor (sFLT).  One used subretinal delivery and the other used intravitreal delivery.  Results from the subretinal injection study no significant differences in outcome measures” (page 1089, paragraph bridging left and right columns).  Blumenkranz et al also stated “Monkeys treated with intravitreal injection of rAAV2.7m8-aflibercept showed a significant decrease in the amount grade IV lesions as compared to the vehicle control alone for the fundus images collected at day 14 and at day 28.  In contrast, and unexpectedly, monkeys treated with intravitreal injection of rAAV2.7m8-sVEGFR-1 showed little to no reduction of grade IV CNV lesions as compared to vehicle control.  This data suggest that capsid variation and/or route of administration may not work for all transgenes, which is contrary to what many had thought previously, and that the properties of the transgene can play a significant role in the efficacy of AAV gene therapy” (paragraph [0162] and Fig. 4).

3.  	The amount of direction or guidance provided  
Apart from disclosing the polynucleotide sequence of Cassette 10 comprising the following vector elements in the 5’ to 3’ order: the first CMV enhancer with SEQ ID NO: 1, the EF1alpha promoter with SEQ ID NO: 3, the EF1alpha intron sequence with SEQ ID NO: 5, the UTR2 sequence with SEQ ID NO: 6, the transgene of interest, the second enhancer with SEQ ID NO: 7, the WPRE sequence with SEQ ID NO: 8, and the BGH polyadenylation site with SEQ ID NO: 9 (see at least Table 2); the instant disclosure fails to provide sufficient guidance for an ordinary skilled artisan on how to make numerous variants of the polynucleotide sequence of Cassette 10 as encompassed by the instant claims to enhance expression of a transgene encoding a secretory polypeptide (e.g., aflibercept) in a mammalian cell.  For example, which modifications (e.g., substitutions, insertions, deletions or combinations thereof) at which specific nucleotide residue(s) and/or specific nucleotide sequence(s) in the first CMV enhancer having at least 85% identity to SEQ ID NO: 1 (modifications of up to 44 nucleotides anywhere in SEQ ID NO: 1), in the EF1alpha promoter having at least 85% identity to SEQ ID NO: 3 (modifications of up to 26 nucleotides anywhere in SEQ ID NO: 3), in the EF1alpha intron having at least 85% identity to SEQ ID NO: 5 (modifications of up to 138 nucleotides anywhere in SEQ ID NO: 5), in the UTR2 sequence having at least 85% identity to SEQ ID NO: 6 (modifications of up to 4 nucleotides anywhere in SEQ ID NO: 6), in the second enhancer region having at least 85% identity to SEQ ID NO: 7 (modifications of up to 45 nucleotides anywhere in SEQ ID NO: 7), in the WPRE sequence having at least 85% identity to SEQ ID NO: 8 (modifications of up to 88 nucleotides anywhere in SEQ ID NO: 8), and/or in the BGH polyadenylation site having at least 85% identity to SEQ ID NO: 9 (modifications of up to 38 nucleotides anywhere in SEQ ID NO: 9) to be made such that each of these vector elements still retains its respective functionality (e.g., enhancer activity and promoter activity), and the resulting polynucleotide cassette can still enhance expression of a transgene encoding a secretory polypeptide in a mammalian cell?  Additionally, apart from the retinal explant experiment in example 8, the instant disclosure also fails to provide sufficient guidance for an ordinary skilled artisan on how to make and use any recombinant virus as long as the virus comprises a capsid protein and the broadly claimed polynucleotide cassette of the present application to induce any secretory polypeptide expression in any mammalian cell type at a level that is at least 5X (e.g., 10X, 15X, 20X or more) higher than that obtained from the reference cassette as recited in claim 26.  Particularly, even the polynucleotide cassette 10 containing codon-optimized coding sequence for sFLT1 in the form of rAAV2.7m8-CO-sFLT1 is unable to induce sFLT1 expression at a level 5X higher than that obtained with the reference cassette in HEK293 cells (Example 7 and Figure 9), let alone the polynucleotide cassette 10 or any variant thereof containing any coding sequence for a secretory polypeptide in the form of a recombinant capsid virus to induce the desired expression level in any other mammalian cell types in vitro and/or in vivo as encompassed by the method of claim 26.  Moreover, Khabou et al already demonstrated that 7m8 insertion only improved transduction properties of AAV2 and AAV9, but it has no positive effect on transduction properties of AAV5 and AAV8 in vitro and/or in vivo (Abstract; sections titled “Infectivity of 7m8 modified vectors in vitro” on page 2714-2716, “Retinal transduction efficiency of AAV2, 5, 8 and 9, compared to their 7m8 insertion variants” on pages 2716-2717; Figures 3-5).  The instant specification also fails to provide sufficient guidance for an ordinary skilled artisan on how to prevent exudative/wet AMD in any mammal (e.g., absence of any in vivo example), let alone for any ocular disease or a disease in a mammal as encompassed by instant claims.  There is no evidence of record indicating or suggesting that expression of a polynucleotide cassette encoding a secretory aflibercept of the present application in the form of any recombinant virus is capable of preventing exudative/wet AMD in any mammal, let alone prevent any disease in a mammal.  The instant specification also fails to provide sufficient guidance for a skill artisan on how to administer to a mammal via any route of administration (e.g., subretinal, intravitreal, intravenous, intradermal, intrathecal, intraperitoneal or intratracheal administration) any recombinant virus encoding a secretory aflibercept, such that it can be delivered/targeted to retinal cells in a therapeutically amount for treating at least exudative/wet AMD, let alone for any other ocular disease or other disease.  Bennett et al already noted that with the exception of surface corneal epithelium to which reagent can be applied topically, surgical surgery is necessary to achieve gene transfer.  Bennett et al also taught specifically that systemic delivery of gene therapy agents does not result in gene delivery to ocular structures.  Moreover, Blumenkranz et al taught at least that the properties of a transgene can play a significant role in the efficacy of AAV gene therapy, and that capsid variation and/or route of administration may not work for all transgenes.   Even in 2017, in a review of retinal gene therapy for neovascular/wet/exudative AMD Bennett et al still stated “The studies in progress aim to use gene therapy to deliver a long-lasting antidote to VEGF in the eye-either a receptor decoy or an antibody fragment (table 2).  Two different studies used delivery of an AAV-carrying soluble VEGF receptor (sFLT).  One used subretinal delivery and the other used intravitreal delivery.  Results from the subretinal injection study no significant differences in outcome measures” (page 1089, paragraph bridging left and right columns). 
Since the prior art before the effective filing date of the present application failed to provide sufficient guidance regarding to the aforementioned issues, it is incumbent upon the present application to do so.  Given the state and the unpredictability of the prior art, coupled with the lack of sufficient guidance provided by the present application, it would have required undue experimentation for a skilled artisan to make and use the instant invention as claimed broadly.
The physiological art is already recognized as unpredictable (MPEP 2164.03).  As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maizel.).
Accordingly, due to the lack of sufficient guidance provided by the specification regarding to the issues set forth above, the state and unpredictability of the relevant gene therapy art for attaining prophylactic and therapeutic effects, and the breadth of the instant claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14, 21-24, 26-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 13 recites the limitation "said secretory polypeptide" in line 1 of element (e).  There is insufficient antecedent basis for this limitation in the claim.  This is prior to this limitation, there is no recitation of any secretory polypeptide.  Accordingly, it is unclear which particular secretory polypeptide does Applicant refer to?  Clarification is requested because the metes and bounds of the claim are not clearly determined.
In claim 26, it is unclear what is encompassed by the limitations “a CMV enhancer sequence (SEQ ID NO:2)”, “a CMV promoter (SEQ ID NO:21)”, “a chimeric intron (SEQ ID NO:22)”, “a 5’UTR (SEQ ID NO:23)”, “a 3’UTR (SEQ ID NO:25)” and “an SV40 polyA sequence (SEQ ID NO:26)”.  This is because it is unclear whether each of the recited SEQ ID NOs in brackets is only an example of the recited respective elements, or each of the recited elements comprises its recited respective SEQ ID NO.  Clarification is requested because the metes and bounds of the claim are not clearly determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 21-24, 26-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Minshull et al (US 10,041,077; IDS) in view Minshull et al (US 9,428,767; IDS), GenBank Accession No. KF992215 (1993) and Blumenkranz et al (US 2019/0151409 with an effective filing date of 06/16/2016; IDS).
Claims 13 and 21-24 are directed to a non-naturally occurring polynucleotide cassette comprising in the 5’ to 3’ order the elements (a)-(h) as recited in independent claim 13; a recombinant virus comprising the same polynucleotide cassette and a capsid protein, and a pharmaceutical composition comprising the same recombinant virus.  Claim 26 is directed to a method for expressing a transgene in mammalian cells (in vitro and/or in vivo) using an amount of the same recombinant virus, while claims 27-28 and 30 are drawn to a method for the treatment or prophylaxis of a disease (e.g., macular degeneration) in a mammal in need thereof comprising administering to the mammal an effective amount of the same pharmaceutical composition.
With respect to the elected species (aflibercept, recombinant adeno-associated virus and exudative age-related macular degeneration), Minshull et al (US 10,041,077) already disclosed polynucleotide vectors for high expression of heterologous genes, that can be used in a gene transfer system for various applications such as gene expression, gene therapy, insertional mutagenesis or gene discovery; and methods of using the same gene transfer system (see at least Abstract; sections titled “5.2.8 Gene transfer systems” and “5.2.9 Sequence elements in gene transfer system” on columns 25-29).  Minshull et al stated clearly “The gene transfer system may comprise any of the transposons or transposases described herein, or it may comprise one or more polynucleotides that have other features that facilitate efficient gene transfer without the need for a transposase or transposon” (col. 25, lines 25-30), and “Where  a viral vector is used, the viral vector can include any of a variety of viral vectors known in the art including viral vectors selected from the group consisting of a retroviral vector, an adenovirus vector or an adeno-associated viral vector.  The gene transfer system may be formulated in a suitable manner as known in the art, or as a pharmaceutical composition or kit” (col. 25, line 63 continues to line 2 on col. 26).  In discussing a gene transfer vector comprising expression elements capable of driving high levels of gene expression in eukaryotic cells, Minshull et al taught that gene expression is regulated by different classes of elements, including enhancers, promoters, introns, RNA export elements, polyadenylation sequences and transcriptional terminators; particularly using the CMV enhancer with SEQ ID NO: 877 (293 nts) that is 100% identical to SEQ ID NO: 1 of the present application; the EF1alpha promoter with SEQ ID NO: 900 (171 nts) that is 100% identical to SEQ ID NO: 3 of the present application (col. 26, line 64 continues to line 2 on col. 27; and attached sequence search below) along with the EF1alpha intron with SEQ ID NO: 971 (923 nts) that is 100% identical to SEQ ID NO: 5 of the present application (col. 27, lines 21-29; and attached sequence search below).  Minshull et al also taught that for the transfer of genes for expression in mammalian cells, one or more of an expression enhancer that enhances RNA export from the nucleus such as woodchuck hepatitis post-transcriptional regulatory element (WPRE) with the sequence of nucleotides 813-1401 in SEQ ID NO: 837 (1601 nts) that is 100% identical to SEQ ID NO: 8 of the present application (col. 27, lines 55-64; issued claims 1 and 15; and attached sequence search below); and elements such as scaffold attachment region (SAR) sequences such as the SAR sequence with SEQ ID NO: 871 (300 nts) that is 100% identical to SEQ ID NO: 7 of the present application (col. 27, lines 55-65; attached sequence search below).  Minshull et al also stated explicitly “These expression enhancing elements are particularly advantageous when placed 3’ of a sequence to be expressed.  We have determined that SAR sequences SEQ ID Nos 869-871 enhance expression of an open reading frame more when they are within the transcript than when they are after the polyadenylation signal” (col. 27, line 65 continues to line 3 on col. 28).  Minshull et al further taught a gene transfer polynucleotide comprising the sequence of nucleotides 12-38 in the spacer polynucleotide of SEQ ID NO: 1034 (54 nts) that is 100% identical to SEQ ID NO: 6 of the present application that precedes a gene encoding a second polypeptide in a single polynucleotide containing two genes for expression (see col. 29, lines 3-19; issued claims 1 and 14; and attached sequence search below).
Minshull et al did not teach explicitly at least a polynucleotide cassette comprising the elements (a)-(h) containing a coding sequence encoding a secretory polypeptide (aflibercept as the elected species) and a BGH polyadenylation site consisting of SEQ ID NO: 9 or a sequence having at least 85% identity thereto, that are arranged in the 5’ to 3’ order as recited in independent claim 13; a recombinant virus comprising the same polynucleotide cassette (recombinant adeno-associated virus as the elected species); a pharmaceutical composition comprising the same recombinant virus; a method for expressing a transgene in mammalian cells using the same recombinant virus and a method for the treatment of a disease (exudative age-related macular degeneration as the elected species) in a mammal using the same pharmaceutical composition.
Before the effective filing date of the present application (03/17/2017), Minshull et al (US 9,428,767) also disclosed polynucleotide vectors for high expression of heterologous genes, that can be used in a gene transfer system for various applications such as gene expression, gene therapy; and a method for contacting at least a eukaryotic cell (e.g., a mammalian cell, CHO cell or HEK 293 cell) with the gene transfer system; with exemplary polynucleotide vectors containing configurations with improved expressing properties shown in Tables 6-18 (Abstract; col. 9, lines 17-25; sections titled “5.2.4 Gene transfer system” on cols. 34-37 and “5.2.6 Gene transfer vector components” on cols. 39-53).  Table 15 lists exemplary vector constructs, some of which contain the vector element combination in the 5’ to 3’ direction comprising a CMV enhancer, an EF1alpha promoter, an EF1a intron along with a polyadenylation site such as a bovine growth hormone polyadenylation site (Constructs 136041-136051 in Table 15 at cols. 93-94).  Minshull et al (US 9,428,767) also stated explicitly “Examples also include polyadenylation sequences such as the polyadenylation sequences from BGH (bovine growth hormone) (see for example, M57764.1 GI:163091; KF992215.1 GI:593024220)” (col. 48, lines 12-16).
Additionally, the BGH polyadenylation sequence with the GenBank Accession No. KF992215 (763 nts) has the sequence of nucleotides 416-666 that is 98.7% sequence identical to SEQ ID NO: 9 of the present application (see attached sequence search below). 
Moreover, before the effective filing date of the present application (03/17/2017) Blumenkranz et al already taught successfully at least a method of treating age-related macular degeneration (e.g., wet AMD or exudative/neovascular AMD) in a subject (e.g., a primate or human subject) by intravitreally administering a pharmaceutical composition comprising a recombinant adeno-associated virus (rAAV) virion comprising: (a) a variant AAV2 capsid protein comprising a peptide insertion of the amino acid sequence LGETTRP inserted between positions 587 and 588 of capsid protein VP1, wherein the peptide insertion confers an increase in an infectivity to an ocular cell relative to an AAV virion that comprises a corresponding non-variant AAV2 capsid protein, and (b) a heterologous nucleic acid sequence encoding aflibercept (rAAV2.7m8-Aflibercept), wherein the pharmaceutical composition also comprises one or more excipients, carriers, stabilizers, diluents or bulking agents (Abstract; Summary of the Disclosure; Examples and particularly Fig. 4 for AAV2.7m8-aflibercept).  Blumenkranz et al also taught that a gene therapy method of delivering aflibercept into an eye provides an improved treatment option for patients because gene therapy provides sustained release of aflibercept in vivo (indicating that aflibercept is a secretory polypeptide) without requiring repeated injections, a safer and more convenient treatment option for patients with wet AMD (paragraph [0004]).
Accordingly, it would have been obvious for an ordinary skilled artisan to modify the teachings of Minshull et al (US 10,041,077) by also constructing a polynucleotide cassette for enhanced expression of a secretory aflibercept, comprising the following elements in the 5’ to 3’ order: (i) the CMV enhancer of SEQ ID NO: 877, (ii) the EF1alpha promoter of SEQ ID NO: 900, (iii) the EF1alpha of SEQ ID NO: 971, (iv) the 5’UTR or spacer polynucleotide of SEQ ID NO: 1034, (v) a coding sequence for aflibercept, (vi) the SAR sequence of SEQ ID NO: 871, (vii) the WPRE RNA export sequence of SEQ ID NO: 871, and (vii) the BGH polyadenylation sequence with the GenBank Accession No. KF992215 comprising nucleotides 416-666; wherein the polynucleotide cassette is in the form of the rAAV2.7m8-Aflibercept for intravitreally administering into a patient having an age-related macular degeneration such as wet/exudative/neovascular AMD, in light of the teachings of Minshull et al (US 9,428,767), GenBank Accession No. KF992215 and Blumenkranz et al as presented above. 
An ordinary skilled artisan would have been motivated to carry out the above modifications because: (1) Minshull et al (US 9,428,767) already disclosed polynucleotide vectors for high expression of heterologous genes; and some exemplary polynucleotide vectors in Table 15 already contain the vector element combination in the 5’ to 3’ direction comprising a CMV enhancer, an EF1alpha promoter, an EF1a intron along with a polyadenylation site such as a bovine growth hormone polyadenylation site, including the specific use of the polyadenylation sequence from BGH with the GenBank Accession No. KF992215.1; (2) The BGH polyadenylation sequence with the GenBank Accession No. KF992215 has the sequence of nucleotides 416-666 that is 98.7% sequence identical to SEQ ID NO: 9 of the present application; and (3)  Blumenkranz et al already taught successfully at least a method of treating wet AMD or exudative/neovascular AMD in a subject by intravitreally administering a pharmaceutical composition comprising the rAAV2.7m8-Aflibercept, and noted that the gene therapy method provides sustained release of aflibercept in vivo without requiring repeated injections, a safer and more convenient treatment option for patients with wet AMD.  Please also noting that the primary Minshull reference already taught explicitly that the SAR sequence of SEQ ID NO: 871 (300 nts) that is 100% identical to SEQ ID NO: 7 of the present application is particularly advantageous when placed 3’ of a sequence to be expressed (e.g., aflibercept) and it enhances expression of an open reading frame more when it is within the transcript than when it is after the polyadenylation signal; the use of the spacer polynucleotide of SEQ ID NO: 1034 (54 nts) that precedes a coding sequence; and their disclosed polynucleotide vectors for high expression of heterologous genes, can be used for gene therapy.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Minshull et al (US 10,041,077), Minshull et al (US 9,428,767), GenBank Accession No. KF992215 and Blumenkranz et al; coupled with a high level of skill for an ordinary skilled artisan in the relevant art.  
The modified composition and treatment method resulting from the combined teachings of Minshull et al (US 10,041,077), Minshull et al (US 9,428,767), GenBank Accession No. KF992215 and Blumenkranz et al as set forth above are indistinguishable and encompassed by the presently claimed inventions.
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633         

Sequence 877; Patent No. 10041077

  Query Match             100.0%;  Score 293;  DB 1;  Length 293;
  Best Local Similarity   100.0%;  
  Matches  293;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACTTACGGTAAATGGCCCGCCTGGCTGACCGCCCAACGACCCCCGCCCATTGACGTCAAT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ACTTACGGTAAATGGCCCGCCTGGCTGACCGCCCAACGACCCCCGCCCATTGACGTCAAT 60

Qy         61 AATGACGTATGTTCCCATAGTAACGCCAATAGGGACTTTCCATTGACGTCAATGGGTGGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AATGACGTATGTTCCCATAGTAACGCCAATAGGGACTTTCCATTGACGTCAATGGGTGGA 120

Qy        121 GTATTTACGGTAAACTGCCCACTTGGCAGTACATCAAGTGTATCATATGCCAAGTCCGCC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GTATTTACGGTAAACTGCCCACTTGGCAGTACATCAAGTGTATCATATGCCAAGTCCGCC 180

Qy        181 CCCTATTGACGTCAATGACGGTAAATGGCCCGCCTGGCATTATGCCCAGTACATGACCTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 CCCTATTGACGTCAATGACGGTAAATGGCCCGCCTGGCATTATGCCCAGTACATGACCTT 240

Qy        241 ACGGGACTTTCCTACTTGGCAGTACATCTACGTATTAGTCATCGCTATTACCA 293
              |||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACGGGACTTTCCTACTTGGCAGTACATCTACGTATTAGTCATCGCTATTACCA 293
        
                                          

Sequence 900; Patent No. 10041077


  Query Match             100.0%;  Score 171;  DB 1;  Length 171;
  Best Local Similarity   100.0%;  
  Matches  171;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCACATCGCCCACAGTCCCCGAGAAGTTGGGGGGAGGGGTCGGCAATTGAACCGGTGCCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GCACATCGCCCACAGTCCCCGAGAAGTTGGGGGGAGGGGTCGGCAATTGAACCGGTGCCT 60

Qy         61 AGAGAAGGTGGCGCGGGGTAAACTGGGAAAGTGATGTCGTGTACTGGCTCCGCCTTTTTC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AGAGAAGGTGGCGCGGGGTAAACTGGGAAAGTGATGTCGTGTACTGGCTCCGCCTTTTTC 120

Qy        121 CCGAGGGTGGGGGAGAACCGTATATAAGTGCAGTAGTCGCCGTGAACGTTC 171
              |||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 CCGAGGGTGGGGGAGAACCGTATATAAGTGCAGTAGTCGCCGTGAACGTTC 171
Sequence 971; Patent No. 10041077


  Query Match             100.0%;  Score 923;  DB 1;  Length 923;
  Best Local Similarity   100.0%;  
  Matches  923;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTAAGTGCCGTGTGTGGTTCCCGCGGGCCTGGCCTCTTTACGGGTTATGGCCCTTGCGTG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GTAAGTGCCGTGTGTGGTTCCCGCGGGCCTGGCCTCTTTACGGGTTATGGCCCTTGCGTG 60

Qy         61 CCTTGAATTACTTCCACCTGGCTCCAGTACGTGATTCTTGATCCCGAGCTGGAGCCAGGG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CCTTGAATTACTTCCACCTGGCTCCAGTACGTGATTCTTGATCCCGAGCTGGAGCCAGGG 120

Qy        121 GCGGGCCTTGCGCTTTAGGAGCCCCTTCGCCTCGTGCTTGAGTTGAGGCCTGGCCTGGGC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GCGGGCCTTGCGCTTTAGGAGCCCCTTCGCCTCGTGCTTGAGTTGAGGCCTGGCCTGGGC 180

Qy        181 GCTGGGGCCGCCGCGTGCGAATCTGGTGGCACCTTCGCGCCTGTCTCGCTGCTTTCGATA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GCTGGGGCCGCCGCGTGCGAATCTGGTGGCACCTTCGCGCCTGTCTCGCTGCTTTCGATA 240

Qy        241 AGTCTCTAGCCATTTAAAATTTTTGATGACGTGCTGCGACGCTTTTTTTCTGGCAAGATA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AGTCTCTAGCCATTTAAAATTTTTGATGACGTGCTGCGACGCTTTTTTTCTGGCAAGATA 300

Qy        301 GTCTTGTAAATGCGGGCCAGGATCTGCACACTGGTATTTCGGTTTTTGGGCCCGCGGCCG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GTCTTGTAAATGCGGGCCAGGATCTGCACACTGGTATTTCGGTTTTTGGGCCCGCGGCCG 360

Qy        361 GCGACGGGGCCCGTGCGTCCCAGCGCACATGTTCGGCGAGGCGGGGCCTGCGAGCGCGGC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GCGACGGGGCCCGTGCGTCCCAGCGCACATGTTCGGCGAGGCGGGGCCTGCGAGCGCGGC 420

Qy        421 CACCGAGAATCGGACGGGGGTAGTCTCAAGCTGGCCGGCCTGCTCTGGTGCCTGGCCTCG 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 CACCGAGAATCGGACGGGGGTAGTCTCAAGCTGGCCGGCCTGCTCTGGTGCCTGGCCTCG 480

Qy        481 CGCCGCCGTGTATCGCCCCGCCCTGGGCGGCAAGGCTGGCCCGGTCGGCACCAGTTGCGT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 CGCCGCCGTGTATCGCCCCGCCCTGGGCGGCAAGGCTGGCCCGGTCGGCACCAGTTGCGT 540

Qy        541 GAGCGGAAAGATGGCCGCTTCCCGGCCCTGCTCCAGGGGGCTCAAAATGGAGGACGCGGC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 GAGCGGAAAGATGGCCGCTTCCCGGCCCTGCTCCAGGGGGCTCAAAATGGAGGACGCGGC 600

Qy        601 GCTCGGGAGAGCGGGCGGGTGAGTCACCCACACAAAGGAAAAGGGCCTTTCCGTCCTCAG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GCTCGGGAGAGCGGGCGGGTGAGTCACCCACACAAAGGAAAAGGGCCTTTCCGTCCTCAG 660

Qy        661 CCGTCGCTTCATGTGACTCCACGGAGTACCGGGCGCCGTCCAGGCACCTCGATTAGTTCT 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 CCGTCGCTTCATGTGACTCCACGGAGTACCGGGCGCCGTCCAGGCACCTCGATTAGTTCT 720

Qy        721 GGAGCTTTTGGAGTACGTCGTCTTTAGGTTGGGGGGAGGGGTTTTATGCGATGGAGTTTC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 GGAGCTTTTGGAGTACGTCGTCTTTAGGTTGGGGGGAGGGGTTTTATGCGATGGAGTTTC 780

Qy        781 CCCACACTGAGTGGGTGGAGACTGAAGTTAGGCCAGCTTGGCACTTGATGTAATTCTCCT 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 CCCACACTGAGTGGGTGGAGACTGAAGTTAGGCCAGCTTGGCACTTGATGTAATTCTCCT 840

Qy        841 TGGAATTTGGCCTTTTTGAGTTTGGATCTTGGTTCATTCTCAAGCCTCAGACAGTGGTTC 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        841 TGGAATTTGGCCTTTTTGAGTTTGGATCTTGGTTCATTCTCAAGCCTCAGACAGTGGTTC 900

Qy        901 AAAGTTTTTTTCTTCCATTTCAG 923
              |||||||||||||||||||||||
Db        901 AAAGTTTTTTTCTTCCATTTCAG 923




Sequence 837; Patent No. 10041077


  Query Match             100.0%;  Score 589;  DB 1;  Length 1601;
  Best Local Similarity   100.0%;  
  Matches  589;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AATCAACCTCTGGATTACAAAATTTGTGAAAGATTGACTGGTATTCTTAACTATGTTGCT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        813 AATCAACCTCTGGATTACAAAATTTGTGAAAGATTGACTGGTATTCTTAACTATGTTGCT 872

Qy         61 CCTTTTACGCTATGTGGATACGCTGCTTTAATGCCTTTGTATCATGCTATTGCTTCCCGT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        873 CCTTTTACGCTATGTGGATACGCTGCTTTAATGCCTTTGTATCATGCTATTGCTTCCCGT 932

Qy        121 ATGGCTTTCATTTTCTCCTCCTTGTATAAATCCTGGTTGCTGTCTCTTTATGAGGAGTTG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        933 ATGGCTTTCATTTTCTCCTCCTTGTATAAATCCTGGTTGCTGTCTCTTTATGAGGAGTTG 992

Qy        181 TGGCCCGTTGTCAGGCAACGTGGCGTGGTGTGCACTGTGTTTGCTGACGCAACCCCCACT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        993 TGGCCCGTTGTCAGGCAACGTGGCGTGGTGTGCACTGTGTTTGCTGACGCAACCCCCACT 1052

Qy        241 GGTTGGGGCATTGCCACCACCTGTCAGCTCCTTTCCGGGACTTTCGCTTTCCCCCTCCCT 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1053 GGTTGGGGCATTGCCACCACCTGTCAGCTCCTTTCCGGGACTTTCGCTTTCCCCCTCCCT 1112

Qy        301 ATTGCCACGGCGGAACTCATCGCCGCCTGCCTTGCCCGCTGCTGGACAGGGGCTCGGCTG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1113 ATTGCCACGGCGGAACTCATCGCCGCCTGCCTTGCCCGCTGCTGGACAGGGGCTCGGCTG 1172

Qy        361 TTGGGCACTGACAATTCCGTGGTGTTGTCGGGGAAATCATCGTCCTTTCCTTGGCTGCTC 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1173 TTGGGCACTGACAATTCCGTGGTGTTGTCGGGGAAATCATCGTCCTTTCCTTGGCTGCTC 1232

Qy        421 GCCTGTGTTGCCACCTGGATTCTGCGCGGGACGTCCTTCTGCTACGTCCCTTCGGCCCTC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1233 GCCTGTGTTGCCACCTGGATTCTGCGCGGGACGTCCTTCTGCTACGTCCCTTCGGCCCTC 1292

Qy        481 AATCCAGCGGACCTTCCTTCCCGCGGCCTGCTGCCGGCTCTGCGGCCTCTTCCGCCTCTT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1293 AATCCAGCGGACCTTCCTTCCCGCGGCCTGCTGCCGGCTCTGCGGCCTCTTCCGCCTCTT 1352

Qy        541 CGCCTTCGCCCTCAGACGAGTCGGATCTCCCTTTGGGCCGCCTCCCCGC 589
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db       1353 CGCCTTCGCCCTCAGACGAGTCGGATCTCCCTTTGGGCCGCCTCCCCGC 1401


Sequence 871; Patent No. 10041077


  Query Match             100.0%;  Score 300;  DB 1;  Length 300;
  Best Local Similarity   100.0%;  
  Matches  300;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGTTCCCTTTTATTTTTTACATATAAATATATTTCCCTGTTTTTCTAAAAAAGAAAAAGA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 GGTTCCCTTTTATTTTTTACATATAAATATATTTCCCTGTTTTTCTAAAAAAGAAAAAGA 60

Qy         61 TCATCATTTTCCCATTGTAAAATGCCATATTTTTTTCATAGGTCACTTACATATATCAAT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 TCATCATTTTCCCATTGTAAAATGCCATATTTTTTTCATAGGTCACTTACATATATCAAT 120

Qy        121 GGGTCTGTTTCTGAGCTCTACTCTATTTTATCAGCCTCACTGTCTATCCCCACACATCTC 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GGGTCTGTTTCTGAGCTCTACTCTATTTTATCAGCCTCACTGTCTATCCCCACACATCTC 180

Qy        181 ATGCTTTGCTCTAAATCTTGATATTTAGTGGAACATTCTTTCCCATTTTGTTCTACAAGA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 ATGCTTTGCTCTAAATCTTGATATTTAGTGGAACATTCTTTCCCATTTTGTTCTACAAGA 240

Qy        241 ATATTTTTGTTATTGTCTTTGGGCTTTCTATATACATTTTGAAATGAGGTTGACAAGTTA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ATATTTTTGTTATTGTCTTTGGGCTTTCTATATACATTTTGAAATGAGGTTGACAAGTTA 300





Sequence 1034; Patent No. 10041077


  Query Match             100.0%;  Score 27;  DB 1;  Length 53;
  Best Local Similarity   100.0%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACACCCAAGCTGTCTAGAGCCGCCACC 27
              |||||||||||||||||||||||||||
Db         12 ACACCCAAGCTGTCTAGAGCCGCCACC 38


KF992215                 763 bp    DNA     linear   MAM 16-MAR-2014
Bos indicus bovine growth hormone (BGH) gene, 3' UTR and promoter
            region.
ACCESSION   KF992215


  Query Match             98.7%;  Score 247.8;  DB 342;  Length 763;
  Best Local Similarity   99.2%;  
  Matches  249;  Conservative    0;  Mismatches    2;  Indels    0;  Gaps    0;

Qy          1 TTGCCAGCCATCTGTTGTTTGCCCCTCCCCCGTGCCTTCCTTGACCCTGGAAGGTGCCAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        416 TTGCCAGCCATCTGTTGTTTGCCCCTCCCCCGTGCCTTCCTTGACCCTGGAAGGTGCCAC 475

Qy         61 TCCCACTGTCCTTTCCTAATAAAATGAGGAAATTGCATCGCATTGTCTGAGTAGGTGTCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        476 TCCCACTGTCCTTTCCTAATAAAATGAGGAAATTGCATCGCATTGTCTGAGTAGGTGTCA 535

Qy        121 TTCTATTCTGGGGGGTGGGGTGGGGCAGGACAGCAAGGGGGAGGATTGGGAATACAATAG 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Db        536 TTCTATTCTGGGGGGTGGGGTGGGGCAGGACAGCAAGGGGGAGGATTGGGAAGACAATAG 595

Qy        181 CAGGCATGCTGGGGATGCGGTGGGCTCTATGGGTACCCAGGTGCTGAAGAATTGACCCGG 240
              |||||||||||||||||||||||||||||||||||||||||||||||| |||||||||||
Db        596 CAGGCATGCTGGGGATGCGGTGGGCTCTATGGGTACCCAGGTGCTGAATAATTGACCCGG 655

Qy        241 TTCCTCCTGGG 251
              |||||||||||
Db        656 TTCCTCCTGGG 666




LOCUS       BOVGHGH                 2856 bp    DNA     linear   MAM 27-APR-1993
DEFINITION  Bovine growth hormone gene, complete cds.
ACCESSION   M57764 M28453



  Query Match             99.4%;  Score 249.4;  DB 351;  Length 2856;
  Best Local Similarity   99.6%;  
  Matches  250;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 TTGCCAGCCATCTGTTGTTTGCCCCTCCCCCGTGCCTTCCTTGACCCTGGAAGGTGCCAC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2339 TTGCCAGCCATCTGTTGTTTGCCCCTCCCCCGTGCCTTCCTTGACCCTGGAAGGTGCCAC 2398

Qy         61 TCCCACTGTCCTTTCCTAATAAAATGAGGAAATTGCATCGCATTGTCTGAGTAGGTGTCA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2399 TCCCACTGTCCTTTCCTAATAAAATGAGGAAATTGCATCGCATTGTCTGAGTAGGTGTCA 2458

Qy        121 TTCTATTCTGGGGGGTGGGGTGGGGCAGGACAGCAAGGGGGAGGATTGGGAATACAATAG 180
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Db       2459 TTCTATTCTGGGGGGTGGGGTGGGGCAGGACAGCAAGGGGGAGGATTGGGAAGACAATAG 2518

Qy        181 CAGGCATGCTGGGGATGCGGTGGGCTCTATGGGTACCCAGGTGCTGAAGAATTGACCCGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       2519 CAGGCATGCTGGGGATGCGGTGGGCTCTATGGGTACCCAGGTGCTGAAGAATTGACCCGG 2578

Qy        241 TTCCTCCTGGG 251
              |||||||||||
Db       2579 TTCCTCCTGGG 2589